Title: To Thomas Jefferson from William Carmichael, 15 July 1786
From: Carmichael, William
To: Jefferson, Thomas



Dear Sir
Madrid 15 July 1786

I received a few days ago the Letter which your Excellency did me the honor to write me the 20th Ulto. inclosing Letters for Messrs. Lamb and Randall. To the Former I have transmitted your Letters. The Latter I suppose you will have seen long before this can reach you and from him you will have learnt more than I wished or chose to put on paper. I am happy to find that two of my bills have been paid. I take the Liberty of inclosing to your Excellency a protest of one twice protested and which I renewed in consequence of your advice on that particular Affair. It is incomprehensible to me that my bills should be protested for want of advice. Such Letters take not three minutes, but I see that I am to be distressed, If it is possible to distress me in my pecuniary arrangements. It is not possible in this Country. I dare say my conduct has inspired confidence and tomorrow If I asked 50 thousand dollars or a larger Sum I could obtain it without hesitation or difficulty. Mr. Grand is possibly in advance for the United States and doth not chuse to make further Advances. If this is the Case I ought to be advised; and in that case I should draw no more on him or any other in Europe, but wait patiently for remittances and in the mean time rely on my own personal credit here. Your Intelligence from America and from Doctor Franklin operates as a Cordial on my spirit and I firmly beleive has retarded the attacks of the bile which generally Torment me at this Season of the year here.
I am sorry to learn that our Treaty with Portugal encounters more difficulties than I thought it would, after your communication to me on that Subject.
[This Country has signed its peace with Algiers, but there are still arrangements to be made that require Time patience and Address. I send you a letter which I received from thence this Moment, as I have not time to copy it you will please to return it to me. I wish not to derogate from the merit or services of any one, But justice to myself and still more to the interests and honor of our Country oblige me to say, that our peace with the Barbary States could have been negotiated here with much less Expence, with much less Noise and with a greater probability of success than  in the mode adopted by Congress. A Negotiation with Algiers is not yet to be regarded as desperate. It is a question of calculation. Whenever our Republic will act and think for themselves, They will do what they please, until that period, we shall be the partridge and its young ones. We shall never be respected until we respect ourselves. As you may not possibly have heard from Mr. Barclay since his arrival in Africa I inclose you copies of a Letter which I received from his Excellency the Ct. de Florida Blanca with extracts from those received from the Agent of Spain in Morrocco and from a Minister of the Emperor which I intreat you to forward to Congress by the first occasion. As few opportunities from hence offer for the transmission of my dispatches I make no comment on the Nature of these Letters as I am persuaded you will at once see the good faith and candour with which this Ministry acts on our behalf. This Court will observe the same Conduct with respect to the Barbary powers in General, The moment it can efficaciously interfere.] I mention nothing of the Foreign or even Interior politics of this court, because I have remarked that in your answers to my letters, you appeared not disposed to enter into any observations on such Subjects. Mr. Randall whom I beg leave to recommend to your Notice will have given you a map which I obtained with much difficulty here. I am happy to hear that Mr. Barclay has forwarded some of the books you wished to have and which I have sought for in Villadolid Sarogassa and Valencia in vain. I have several in hand that I have procured by accident and which I mean to send by the first safe conveyance directly to Paris. I have promised a letter to Mr. Galves who goes Minister to Berlin and I beg you for political as well as personal reasons to shew that Gentleman every mark of Attention and civility. Altho’ I have not the honor to be personally known to you, I flatter myself that you will not hesitate to attend to my introduction of any one to your acquaintance Coming from hence, because I do assure you that I will never take that Liberty, without a view of obtaining Friends or shewing civilities to those who have been friends to our Country here.
I have the honor to be With the greatest respect Your Excys Most Obedt. & Humble Sevt,

Wm. Carmichael

